COURT OF APPEALS OF VIRGINIA


Present: Judges Kelsey, Petty and Senior Judge Bumgardner


FINE GRIND, INC., D/B/A
 HARD TIMES CAFÉ
                                                                     MEMORANDUM OPINION *
       Record No. 0170-12-4                                              PER CURIAM
                                                                         JUNE 26, 2012
VIRGINIA DEPARTMENT OF
 ALCOHOLIC BEVERAGE CONTROL


                      FROM THE CIRCUIT COURT OF FAIRFAX COUNTY
                                   Jan L. Brodie, Judge

                 (Mark R. Dycio; T. Wayne Biggs; Dycio & Biggs, on briefs), for
                 appellant.

                 (Kenneth T. Cuccinelli, II, Attorney General; Michelle Welch,
                 Assistant Attorney General, on brief), for appellee.


       Fine Grind, Inc., d/b/a Hard Times Café (appellant) appeals a decision of the trial court

affirming a decision of the Virginia Department of Alcoholic Beverage Control (VABC). The

VABC suspended appellant’s alcohol license for twenty-five days or until appellant paid a fine

of $2,000. On appeal, appellant argues the trial court erred in: (1) affirming the decision of the

VABC where the formal agency hearing process violated appellant’s due process rights because

the presiding officer was biased or partial; (2) holding that although the underage buyer’s action

was not permitted by Code § 4.1-305, evidence obtained pursuant to the buyer’s action was

admissible; (3) holding that 3 VAC 5-10-110 provides authority for a presiding officer to

examine witnesses; (4) holding that any error regarding the impartiality of the presiding officer




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
was harmless error; and (5) failing to award attorney’s fees to appellant pursuant to Code

§ 2.2-4030.

       We have reviewed the record, the trial court’s opinion letter, and the trial court’s final

order, and we find that this appeal is without merit. Accordingly, we affirm for the reasons

stated by the trial court in its opinion letter. 1 See Fine Grind, Inc. v. Virginia Dep’t of Alcoholic

Beverage Control, Case No. CL-2011-10455 (Dec. 21, 2011). We dispense with oral argument

and summarily affirm because the facts and legal contentions are adequately presented in the

materials before the Court and argument would not aid the decisional process. See Code

§ 17.1-403; Rule 5A:27.

                                                                                            Affirmed.




       1
         Because we affirm the trial court’s decision, we deny appellant’s requests for awards of
attorney’s fees and costs incurred in both the trial court and on appeal. See Shropshire v.
Virginia Ret. Sys., 48 Va. App. 436, 448 n.9, 632 S.E.2d 601, 607 n.9 (2006) (denying
appellant’s request for attorney’s fees pursuant to Code § 2.2-4030(A) where appellant did not
prevail on the merits).
                                                 -2-